Title: From John Adams to James Warren, 12 October 1775
From: Adams, John
To: Warren, James


      
       
        Octr. 12. 1775
       
       Dr Sir
      
      I would write often if I had any thing to communicate: But Obligations of Honour forbid some Communications and other Considerations prevent others.
      The common Chatt of a Coffee house, is too frivolous for me to recollect or you to read. I have inclosed a Paper upon which I will make no Remark: But leave you to your own Conjectures. Only I must absolutely insist that it be mentioned to nobody. It may gratify your Curiosity and give Some Relief to your Cares.
      I most earnestly pray that all my Friends, would exert themselves to furnish me with Intelligence of a particular Nature. I mean with a List of all the Depredations committed upon our Trade. A List of all the Vessells which have been taken by the Cutters, Cruizers &c. The Names of the Vessells, Masters owners, Burthen of the ship the Nature of the Cargo’s and the Value of both. Nothing will contribute So much to facilitate Reprizals, as an exact Account of our Losses and Damages. I wish our General Court would take it up—and examine it thoroughly.
      We have no Accounts nor Vouchers yet. Nor one Line from the Committee appointed to correspond with Us.
      I am very happy—how it is I know not—but I am very happy.
     